DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1&23, 12, 1&23, 16, 3, 3, 1, 1, 1&23, 12, 1&23, 16, 3, and 3, of U.S. Patent No. 10/181,180. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations are instant application claims are present in the corresponding patent claims. Examiner provides official notice that a change in statutory category would have been obvious to one of ordinary skill in the prior art and would have been taught by the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 13, and 16 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 13 recites the limitation "the image tile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 16 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 16 recites the limitation "the group" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0016885 (Tsujimoto).

As per claim 1, Tsujimoto teaches a computer system for determining the most suitable z-layer in a z-stack of digital images, the z-stack of digital images depicting different layers of a single sample, comprising one or more processors and one or more memories, the one or more memories storing non-transitory computer-readable instructions for execution by the one or more processors to cause the one or more processors to (Tsujimoto: 

    PNG
    media_image1.png
    1049
    995
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    282
    830
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    914
    992
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    869
    711
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    406
    991
    media_image5.png
    Greyscale
): 
(a) compute at least one of 
(i) one or more focus metrics for each z-layer within the z-stack of digital images, and (ii) one or more color separation metrics for each z-layer within the z-stack of digital images (Tsujimoto: Fig. 3 (shown above): paras 52-53 (shown above);

    PNG
    media_image6.png
    641
    996
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    629
    993
    media_image7.png
    Greyscale
As per para 54, the contrast is the focus metric and color separation metric. That is, the contrast is used to determine whether the structure is in focus. Also, contrast is a measure separation of pixel values between foreground and background image regions in red, green, and blue color channels: para 48: “RGB color image generated by the development processing unit 216”. As per para 98, “a difference between a maximum value and a minimum value of brightness values in the divided region may be determined as the contrast value, or a value obtained by calculating an edge amount using an edge detection spatial filter may be set as the contrast value”. Thus, pixel value difference or edge detection can be features indicative of contrast, which is color separation and a measure of focus.); and 
(b) evaluate the computed one or more focus metrics and/or the computed one or more color separation metrics to determine a most suitable z-layer within the z-stack (Tsujimoto: para 54 (shown above): The cutting out is the determining most suitable z-layer. Note that the structure regions are only in focus in a single layer. This selection is done according to contrast, which is a focus metric and a color separation metric. 

    PNG
    media_image8.png
    1725
    899
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    971
    400
    media_image9.png
    Greyscale
).

As per claim 2, Tsujimoto teaches the system of claim 1, wherein the computed one or more focus metrics comprise a focus quality score for each z-layer (Tsujimoto: See arguments and citations offered in rejecting claim 1 above: focus, contrast, edge detection. Note that contrast and edges are indicative of focus quality).

As per claim 3, Tsujimoto teaches the system of claim 2, wherein the focus quality score is derived from one or more focus features (Tsujimoto: See arguments and citations offered in rejecting claim 1 above: focus, contrast, edge detection: Note that contrast and edges are focus features).

As per claim 5, Tsujimoto teaches the system of claim 1, wherein the computed one or more color separation metrics comprise a color separation quality score for each z-layer (Tsujimoto: See arguments and citations offered in rejecting claim 1 above: contrast. Note that the measure of contrast is indicative of color separation quality).

As per claim 6, Tsujimoto teaches the system of claim 5, wherein the color separation quality score is derived from one or more color separation features (Tsujimoto: See arguments and citations offered in rejecting claim 1 above: contrast. Note that contrast is a color separation feature).

As per claim 9, Tsujimoto teaches the system of claim 1, further comprising identifying the z-layer having either a best focus and/or a best color separation (Tsujimoto: See arguments and citations offered in rejecting claim 1 above).

As per claim(s) 1-3, 5, 6, and 9, arguments made in rejecting claim(s) 10-12, 14, 15, and 17 are analogous, respectively. Tsujimoto also teaches a non-transitory computer-readable medium storing computer-executable instructions, which, when executed by one or more processors, cause the one or more processors (Tsujimoto: See arguments and citations offered in rejecting claim 1 above: para 31: Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto as applied to claim 6 and 15 above, and further in view of US 20150324997 (Murakami).

As per claim 7, Tsujimoto teaches the system of claim 6. Although Tsujimoto does teach edge detection in a green channel (Tsujimoto: See arguments and citations offered in rejecting claim 1 above), Tsujimoto does not explicitly state that the edge detection algorithm uses gradient operators. Therefore, Tsujimoto does not teach the one or more color separation features are selected from the group consisting of: (i) Amax, (ii) Asigmax; (iii) a maximum in an unmixed black channel; (iv) a gradient value for at least one channel selected from the group consisting of a luminance channel, an unmixed red channel, an A channel, an Asig channel, and a green channel; (v) DoG values in at least one of a channel selected from the group consisting of a green channel, an A channel, and an optical density domain absorbance channel; and (vi) color domain features based on modeling color information in terms of ellipses. Murakami teaches this (Murakami: 
Para 152: “Prewitt template matching which detects an edge using an array with directionality can also be applied”;

    PNG
    media_image10.png
    541
    990
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    545
    772
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    319
    995
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    267
    990
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    585
    990
    media_image14.png
    Greyscale
 
Note that the direction Prewitt filters create an image gradient that is binarized image thresholding in edge detection.).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Murakami into Tsujimoto since both Tsujimoto and Murakami suggest a practical solution and field of endeavor of performing edge detection in layer images of z-stack microscopic cell images in general and Murakami additionally provides teachings that can be incorporated into Tsujimoto in that the edge detection is performed with a Prewitt gradient operator as “to improve edge extraction performance in the plurality of directions while preventing linearity from being satisfied” (Murakami: para 174). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim(s) 16, arguments made in rejecting claim(s) 7 are analogous. Tsujimoto also teaches a non-transitory computer-readable medium storing computer-executable instructions, which, when executed by one or more processors, cause the one or more processors (Tsujimoto: See arguments and citations offered in rejecting claim 1 above: para 31: Fig. 1).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto as applied to claim 1 above, and further in view of WO 2015007697 (Bredno).

As per claim 8, Tsujimoto teaches the system of claim 1. Tsujimoto does not teach the computed one or more focus metrics or the computed one or more color separation metrics for each z-layer are computed within an empirically determined color space optimized for signals of an in situ hybridization assay applied to the sample, wherein the sample is a tissue sample. Bredno teaches this (Bredno: 

page 3:

    PNG
    media_image15.png
    338
    971
    media_image15.png
    Greyscale

page 17:

    PNG
    media_image16.png
    226
    973
    media_image16.png
    Greyscale
 

    PNG
    media_image17.png
    459
    968
    media_image17.png
    Greyscale
RGB colorspace is chosen to reduce the effect of the characterized chromatic aberration. RGB is also chosen because of the red and blue colors of the stained blobs.

    PNG
    media_image18.png
    1237
    934
    media_image18.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Bredno into Tsujimoto since both Tsujimoto and Bredno suggest a practical solution and field of endeavor of selecting the best focus layer image in a z-stack cell image  in general and Bredno additionally provides teachings that can be incorporated into Tsujimoto in that an RGB color space is chosen as “to reduce the effect of the characterized chromatic aberration” (Bredno: page 3, lines 30-33). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that DoG is explicitly defined as difference of Gaussian filter in paragraph [00100] of the instant application’s specification, as filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662